Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 1 of 12 Page ID #:17224



   1   LATHROP GAGE LLP
       Nancy Sher Cohen, Bar No. 81706
   2     ncohen@lathropgage.com
       Ronald A. Valenzuela, Bar No. 210025
   3     rvalenzuela@lathropgage.com
       1888 Century Park East, Suite 1000
   4   Los Angeles, California 90067-1623
       Telephone: 310.789.4600
   5   Facsimile: 310.789.4601
   6
       John M. Terry (admitted pro hac vice)
   7      jterry@lathropgage.com
       1515 Wynkoop Street, Suite 600
   8   Denver, CO 80202
       Telephone: (720) 931-3200
   9   Facsimile: (720) 931-3201
  10   Attorneys for Plaintiffs
       Arconic Inc., et al.
  11
  12                               UNITED STATES DISTRICT COURT
  13                              CENTRAL DISTRICT OF CALIFORNIA
  14                                    WESTERN DIVISION
  15
  16   ARCONIC INC., et al.,                     Case No. 2:14-cv-06456 GW (Ex.)
  17          Plaintiffs,                        PARTIES’ JOINT STATUS
  18                                             CONFERENCE REPORT
       v.
  19                                             Judge: Hon. George H. Wu
       APC INVESTMENT CO., et al.,
  20                                             Date: October 29, 2020
              Defendants.                        Time: 8:30 a.m.
  21
       AND RELATED CROSS ACTIONS,
  22   COUNTERCLAIMS AND THIRD-
  23   PARTY COMPLAINTS

  24
  25
  26
  27
  28
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 2 of 12 Page ID #:17225



   1             Plaintiffs Arconic Inc. et al. (“Plaintiffs”) and the undersigned defendants
   2    (“Defendants”) (collectively, “the Parties”) hereby submit this Joint Status Conference
   3    Report, as ordered by the Court, in anticipation of the October 29, 2020 Status Conference
   4    regarding the schedule for the summary-adjudication and/or summary-judgment motions
   5    that the Parties anticipate filing. By concurring in the filing of this joint document, the
   6    Parties do not mean to imply agreement with each other’s statements of position.
   7    I.       BACKGROUND
   8             A.     Plaintiffs’ Position
   9             This is an environmental action in which Plaintiffs contend that defendants in
  10    this case are either current or former owners, or current or former operators, of
  11    facilities that have contributed to the groundwater contamination designated as
  12    Operable Unit 2 (“OU-2”) at the Omega Chemical Superfund Site. Plaintiffs
  13    contend that defendants are obligated to contribute to the costs arising from a
  14    consent decree entered by this Court that imposes certain obligations on Plaintiffs,
  15    and others, for addressing the OU-2 contamination (“OU-2 Consent Decree”).
  16             The Court ordered this case bifurcated into two phases. The current phase,
  17    Phase I, involves two issues: (1) defendants’ statute-of-limitations defense; and (2)
  18    defendants’ liability for certain elements of CERCLA liability for the OU-2
  19    contamination. Regarding the first issue, Defendants’ summary-judgment motion
  20    on their limitations defense (“Statute of Limitations MSJ”) was adjudicated by the
  21    Court and appealed to the Ninth Circuit. Defendants lost on appeal, and their
  22    petition for rehearing was denied by the Ninth Circuit on October 21, 2020.1
  23
  24         1
             Defendants contend that this “case has yet to be returned to this Court,” but this
  25 statement is both legally inaccurate and irrelevant. Defendants have no legal basis upon
  26 which to contend that this Court is prohibited from exercising its authority to manage its own
     docket and set a briefing schedule for the anticipated motions. But it is of no moment, as the
  27 Ninth Circuit has denied defendants’ rehearing petition and must issue its mandate no later
   2 than October 28, 2020, the day after the status conference. See Fed. R. App. P. 41(b).

                                                       -1-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 3 of 12 Page ID #:17226



   1             As to the second issue, defendants’ liability under CERCLA, Plaintiffs
   2    undertook an extensive and weeks-long effort to negotiate with each defendant a
   3    stipulation of undisputed facts relating to liability, but most Defendants were
   4    generally unwilling to stipulate to any material facts. The Parties thereafter engaged
   5    in extensive negotiations concerning page limits for anticipated summary-judgment
   6    or summary-adjudication motions on defendants’ liability (the “Liability MSJs”)
   7    and agreed upon how the multiple motions would be presented to the Court in a
   8    streamlined manner to avoid redundancy.2 See May 11, 2018 Joint Stipulation
   9    (Docket No. 762). They also agreed upon the following briefing and hearing
  10    schedule for the Liability MSJs, a schedule that the Court adopted under its May
  11    16, 2018 Order (Docket No. 765), and modified under its August 13 and September
  12    10, 2018 Orders (Docket Nos. 795, 797):
  13             a.    The Parties shall file their respective Liability MSJs no later
  14                   than 30 days from the date the Court issues its ruling on the
  15                   Statute of Limitations MSJ, provided that the Court issued such
  16                   ruling by September 27, 2018;3
  17             b.    The Parties shall notice the depositions of declarants who have
  18                   submitted expert declarations in support of the Liability MSJs
  19                   no later than 2 weeks after the Liability MSJs are filed;
  20             c.    Defendants’ Oppositions to the Liability MSJs filed by
  21                   Plaintiffs (“Defendants’ Oppositions”) shall be due 6 weeks
  22                   after the Liability MSJs are filed;
  23
  24         2
               Specifically, the Parties agreed that Plaintiffs and Defendants would each
  25 collectively file on brief on common issues of law and all defendants associated with the
     same source property would jointly file a single brief, not multiple memoranda of law
  26 regarding their liability nor multiple statements of uncontested facts and conclusions of law.
  27 Docket No. 762.
             3
   2           That ruling was issued on January 15, 2019. Docket No. 809.

                                                      -2-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 4 of 12 Page ID #:17227



   1         d.     Plaintiffs’ Oppositions to the Liability MSJs filed by
   2                Defendants (“Plaintiffs’ Oppositions”) shall be due 7 weeks
   3                after the Liability MSJs are filed;
   4         e.     Defendants shall notice the depositions of declarants who have
   5                submitted expert declarations in support of Plaintiffs’
   6                Oppositions by no later than 8 weeks after the Liability MSJs
   7                are filed;
   8         f.     Plaintiffs shall notice the depositions of declarants who have
   9                submitted expert declarations in support of Defendants’
  10                Oppositions by no later than 9 weeks after the Liability MSJs
  11                are filed;
  12         g.     Defendants’ Replies in Support of their Liability MSJs shall be
  13                due 13 weeks after the Liability MSJs are filed;
  14         h.     Plaintiffs’ Reply in Support of their Liability MSJ shall be due
  15                15 weeks after the Liability MSJs are filed; and
  16         i.     The hearing on the Liability MSJs shall be set for 17 weeks
  17                after the Liability MSJs are filed, or as soon thereafter as the
  18                Court is available to hear such motions.
  19         On September 10, 2020, the Court held a status conference, during which the
  20   above-referenced scheduled was discussed. Docket No. 870. As requested by
  21   Plaintiffs, the Court ordered the Parties to meet and confer about updating the
  22   schedule set forth in the Court’s September 10 Order by agreeing upon a filing date
  23   for the Liability MSJs. Id. The Court also ordered the Parties to submit a status
  24   report by noon on October 27. Id.
  25         Beginning on October 2, Plaintiffs’ counsel attempted to schedule the Court-
  26   ordered conference. Plaintiffs identified 12 different days and times they were
  27   available for the conference. Plaintiffs also offered to provide their proposal for the
   2   filing date for the Liability MSJs in advance of the call to ensure that Defendants

                                                   -3-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 5 of 12 Page ID #:17228



   1   had time to consider it and would be prepared to respond to the proposal during the
   2   call. However, Defendants’ liaison counsel reported that Defendants were not all
   3   available on many of the 12 proposed dates and the other dates were
   4   “inconvenient.” Plaintiffs asked Defendants to propose a date and time for the
   5   conference, but Defendants refused to do so, insisting instead that Plaintiffs provide
   6   their proposal for the filing date for the Liability MSJs before scheduling the
   7   conference.
   8         Recognizing that Defendants had little interest in conferring on the Liability
   9   MSJs, despite the Court’s order to do so, on October 13, Plaintiffs e-mailed all
  10   Defendants, advising that Plaintiffs would circulate a draft of the Court-ordered
  11   joint status report on October 15. Plaintiffs also advised that they proposed January
  12   4, 2021 as the filing date for the Liability MSJs for the reasons described below in
  13   Section II.A. Plaintiffs sent a draft of the joint status report to Defendants on
  14   October 15 as promised.
  15         On October 22, Defendants advised Plaintiffs that they preferred February 2,
  16   2021 as the filing date for the Liability MSJs. Defendants offered two reasons for
  17   preferring this later date. First. Defendants contended that the Defendants
  18   associated with the same source property needed time “to coordinate” the filing of
  19   their collective memoranda of law. Second, the upcoming holidays in November
  20   and December precluded Defendants from finalizing those briefs over the next two
  21   months.
  22         In the spirit of compromise, Plaintiffs offered to split the difference,
  23   proposing that the Liability MSJs be filed on January 19. Defendants refused.
  24   However, they did not contend that an extra two weeks would be insufficient to
  25   finalize the Liability MSJs. Instead, they argued that one of the attorneys who
  26   represents Defendants PMC Specialties Group, Inc. and its indemnitee, Defendant
  27   Ferro Corp. (the “PMC Defendants”) as well as the insurer-intervenors defending
   2   now-defunct Palley Supply Company, has a trial starting on January 19. That trial

                                                 -4-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 6 of 12 Page ID #:17229



   1    date, these Defendants argue, does not allow them “meaningful time to respond.”
   2    Plaintiffs advised Defendants that a January 4 filing date would accommodate the
   3    trial date, and thus Plaintiffs would ask the Court to set January 4 as the filing date
   4    for the Liability MSJs.
   5           On October 23, Defendants provided their portions of the joint status report.
   6           B.     Defendants’ Position
   7           Defendants see nothing helpful or productive in responding to Plaintiffs’ claims of
   8    non-responsiveness other than to say they disagree and have not ignored the Court’s order
   9    to meet and confer on the MSJs schedule. Moreover, Defendants’ petition for rehearing
  10    and rehearing en banc was not denied until Wednesday, October 21, 2020, and the case has
  11    yet to be returned to this Court. Defendants are considering filing a petition for certiorari
  12    II.    Filing Date for Liability MSJs
  13           A.     Plaintiffs’ Position
  14          Plaintiffs propose that the Parties file the Liability MSJs on January 4, 2021. As noted
  15 above in Section I.A, all other dates relating to briefing, expert disclosures and discovery, and
  16 the hearing on the motions are triggered by the filing date, as agreed to by the Parties and
  17 ordered by the Court. Accordingly, the filing date for the Liability MSJs is the only question
  18 this Court must decide, and Plaintiffs’ proposed date, January 4, 2021, is appropriate.
  19          This action was initiated in 2014. Plaintiffs have already incurred millions of dollars
  20 under the OU-2 Consent Decree to address the OU-2 contamination that Defendants bear
  21 responsibility for under CERCLA. And Plaintiffs are presently incurring millions of dollars
  22 each year under that consent decree. The sooner Plaintiffs may pursue their claims against
  23 Defendants for their liability for the OU-2 contamination, the sooner Defendants will be
  24 compelled to finally bear their share of the costs to address it.
  25          Defendants have been preparing for the Liability MSJs since no later than 2018. The
  26 Parties began fact discovery on the issue of Defendants’ liability approximately three years
  27 ago, in 2017. In March of 2018, the Court ordered the Liability MSJs filed by July 30, 2018.
   2 See Docket No. 731; Tr. of March 29, 2018 Status Conference, at 6:3-22. The Court

                                                      -5-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 7 of 12 Page ID #:17230



   1 subsequently fixed the filing date to the issuance of its ruling on Defendants’ Statute of
   2 Limitations MSJ, ordering that the Liability MSJs be filed 30 days after the Court issued that
   3 ruling. Docket No. 795. Defendants’ Statute of Limitations MSJ was fully argued by August
   4 2018, and supplemental briefing was concluded in September. By this point, the Court had
   5 issued two tentative rulings denying Defendants’ Statute of Limitations MSJ. Also in
   6 September, the Court issued an amended order regarding the briefing schedule for the
   7 Liability MSJs but did not change the filing date of the Liability MSJs; the filing date
   8 remained 30 days after the Court issued its ruling on Defendants’ Statute of Limitations MSJ.
   9 Docket No. 797.
  10          Thus, by January 2019, when the Court issued its ruling on Defendants’ Statute of
  11 Limitations MSJ, Defendants well knew that the Liability MSJs could be due the following
  12 month and presumably were prepared for it. Providing the Parties an additional two months,
  13 as Plaintiffs propose, until January 4, 2021, to file the Liability MSJs is ample time to finalize
  14 what the Parties have been working on since 2017.
  15          Defendants contend that it will take “some time to dust off the work done years ago;”
  16 they will need to “coordinate briefing,” so February 4 is a more appropriate filing deadline.
  17 This excuse does not hold water. As of September 2019, Defendants well knew that the
  18 anticipated Liability MSJs would be due 30 days after this Court ruled on defendants’ statute-
  19 of-limitations summary-judgment motion. Defendants never advised the Court that 30 days
  20 would be insufficient time in which to finalize their work. And yet now, nearly three months
  21 after the Ninth Circuit issued its ruling on their statute-of-limitations motion, Defendants
  22 claim that they need an additional three months, for a total of six months, to “coordinate their
  23 briefing.”4 Plaintiffs respectfully submit that the Court need not reward Defendants for
  24 dallying.
  25
              4
  26          Plaintiffs would also observe that there are 5 court holidays between now and
     January 4. This is hardly any reason to postpone the Liability MSJs filing date by 30 days,
  27 especially given that Defendants have already had nearly three months since the Ninth
   2 Circuit issued its ruling to “dust off” their work.

                                                     -6-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 8 of 12 Page ID #:17231



   1         Defendants’ second reason for purporting to need six months to finalize the Liability
   2 MSJs, a January 19 trial date for one of their attorneys, is also dubious. First, as this Court
   3 has personally observed, a small army of lawyers appears on behalf of Defendants at each
   4 hearing and status conference, but Defendants would ignore this fact and propose to delay the
   5 Liability MSJs because one attorney amongst that large group has a trial the week of January
   6 19. Moreover, that attorney is one of four attorneys from the same law firm representing the
   7 PMC Defendants and Palley Supply Co. Defendants offer no explanation, likely because
   8 they cannot, concerning why the other three attorneys on that team cannot meet the January
   9 19 filing date Plaintiffs offered as a compromise or are otherwise unable to find an adequate
  10 substitute to help them meet that deadline.
  11         Second, setting January 4 as the filing date for the Liability MSJs avoids the January
  12 19 conflict—to the extent that trial date plausibly even presents such a conflict.
  13         Third, as to a January 4 filing date, the team of attorneys representing PMC
  14 Defendants and Palley Supply Co. contend that they cannot “meaningfully respond” by that
  15 date. But under the schedule proposed by Plaintiffs, no such response is due from those
  16 Defendants on January 4. Under the schedule, Defendants’ deadline to file their opposition to
  17 Plaintiffs’ motion is in mid-February, weeks after the January 19 trial.5
  18         Defendants continue to employ a strategy of delay, delay, delay to put off, as long as
  19 possible, the day that they are finally required to contribute to the enormous response costs to
  20 address the OU-2 contamination that they contributed to. Plaintiffs ask that this Court not
  21 countenance that tactic and set January 4, 2020 as the Liability MSJs filing date.
  22             B.     Defendants’ Position
  23             The January 4th proposed date for filing Liability MSJs is too soon. It has been
  24
  25         5
              To the extent either the PMC Defendants or Palley Supply Co. intends to file a cross-
  26 motion, and this is what they mean by “meaningfully respond,” those Defendants offer no
     explanation why they need 180 days to finalize a motion that they represented to the Court
  27 they would be prepared to file 30 days after the Court issued its ruling on defendants’ statute-
   2 of-limitations motion.

                                                      -7-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 9 of 12 Page ID #:17232



   1   years since scheduling the MSJs on certain elements of liability was addressed. (See Doc.
   2   Number 807 filed on October 11, 2018.) Contrary to Plaintiffs’ assertions, it will take some
   3   time for Defendants to dust off the work done years ago and Defendants will need to
   4   coordinate briefing on collective issues which will be difficult to do during the upcoming
   5   holidays. In addition, Mr. Hagstrom, counsel for PMC and Palley, has a trial scheduled
   6   starting on January 19, 2021 with Judge Blumenfeld and cannot meaningfully respond on
   7   behalf of his clients by January 4th. Defendants respectfully suggest a filing date for the
   8   Liability MSJs of February 2nd, 2021. Defendants do not think that this proposed date
   9   presents any prejudice to Plaintiffs.
  10
  11   DATED: October 27, 2020                       LATHROP GAGE LLP

  12
  13                                           By:          /s/ Nancy Sher Cohen
  14                                                 Nancy Sher Cohen
                                                     Attorneys for Plaintiffs Arconic Inc., et al.
  15
  16
  17
  18   DATED: October 27, 2020                       DEMETRIOU, DEL GUERCIO,
                                                     SPRINGER & FRANCIS, LLP
  19
  20
                                               By:          /s/ Tammy M.J. Hong
  21
                                                     Tammy M.J. Hong
  22                                                 Attorneys for Defendants Claudette Earl
  23                                                 and Earl Mfg. Co. Inc.

  24
  25
  26
  27
   2

                                                     -8-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 10 of 12 Page ID #:17233



    1                                      GREENBERG GLUSKER FIELDS
        DATED: October 27, 2020
    2                                      CLAMAN AND MACHTINGER LLP

    3
    4                                By:          /s/ David E. Cranston

    5                                      David E. Cranston
                                           Attorneys for Defendant Union Pacific
    6                                      Railroad Company
    7
    8
        DATED: October 27, 2020            ISOLA LAW GROUP, LLC
    9
   10
                                     By:          /s/ Stephen B. Ardis
   11
                                           Stephen B. Ardis
   12                                      Attorneys for Defendant Powerine Oil Co.
   13
   14
        DATED: October 27, 2020            SSL LAW FIRM LLP
   15
   16
                                     By:          /s/ Robert B. Martin III
   17
                                           Robert B. Martin III
   18                                      Attorneys for Defendants First Dice Road
   19                                      Company, A California Limited Partnership
                                           and Phibro-Tech, Inc.
   20
   21
        DATED: October 27, 2020            WACTOR & WICK, LLP
   22
   23
   24                                By:        /s/ William D. Wick
                                           William D. Wick
   25
                                           Attorneys for Halliburton Affiliates, LLC
   26
   27
    2

                                            -9-
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 11 of 12 Page ID #:17234



    1
        DATED: October 27, 2020            MORRIS POLICH & PURDY LLP
    2
    3
                                     By:             /s/ Christopher G. Foster
    4
                                           Christopher G. Foster
    5                                      Attorneys for Defendants APC Investment
    6                                      Co.; Associated Plating Company;
                                           Associated Plating Company, Inc.; Gordon
    7                                      E. McCann; Lynnea McCann; Darrell K.
    8                                      Golnick; Clare S. Golnick; Cheryl A.
                                           Golnick
    9
   10                                      BASSI EDLIN HUIE & BLUM LLP
        DATED: October 27, 2020
   11
   12
                                     By:         /s/ Earl L Hagstrom
   13                                      Earl L Hagstrom
   14                                      Attorneys for Interveners Fireman’s Fund
   15                                      Insurance Company and Federal Insurance
                                           Company as Insurers for Palley Supply Co
   16
   17
   18   DATED: October 27, 2020            BASSI EDLIN HUIE & BLUM LLP
   19
   20                                By:             /s/ Michael E. Gallagher
   21                                      Michael E. Gallagher
   22                                      Attorneys for Defendants PMC Specialties
                                           Group, Inc. and Ferro Corporation
   23
   24   DATED: October 27, 2020            OTTEN LAW, PC
   25
                                     By:         /s/ Victor Otten
   26
                                           Victor Otten
   27                                      Attorneys for Defendant Kekropia, Inc.
    2

                                            - 10 -
Case 2:14-cv-06456-GW-E Document 873 Filed 10/27/20 Page 12 of 12 Page ID #:17235



    1      CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
    2         I, Nancy Sher Cohen, am the ECF user whose ID and password are being
    3   used to file this Parties’ Joint Status Report. In compliance with C.D. Cal. Civ.
    4   L.R. 5-4.3.4(a)(2)(i), I hereby attest that I have obtained the concurrence of each
    5   signatory to this document.
    6
                                                              /s/ Nancy Sher Cohen
    7
                                                                Nancy Sher Cohen
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
    2

                                                - 11 -
